Morgan, J.
Defendants were respectively, Mayor and Aldermen of the city of Jefferson. Acting in their official capacities they appointed, as is alleged, several persons on the police of that city.
There was a question whether the city of Jefferson was under the police jurisdiction of the Metropolitan Police. The Metropolitans attempted to assert their rights. It is alleged that these were opposed by a certain mob composed, in part at least, of the police of the city ■of Jefferson. A riot ensued. Plaintiff was on the Metropolitan side, and was wounded. He sues the defendants for $50,000 damages. As it was not alleged that they were present aiding and abetting the so •called rioters, or that they or either of them inflicted the wound Which is the basis of plaintiff’s claim, we agree'with the district judge that the petition sets forth no cause of action.
Judgment affirmed.